Fourth Court of Appeals
                                San Antonio, Texas
                                       April 27, 2016

                                    No. 04-16-00093-CV

                             IN THE INTEREST OF K.A.M.,

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01503
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to May 16, 2016.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court